Citation Nr: 1701161	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals status post surgery (claimed as partial plate surgery) from February 23, 2011, to August 1, 2013. 

2.  Entitlement to an initial compensable rating for chronic sinusitis (claimed as allergic rhinitis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran had active service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in a June 2016 decision, service connection for chronic sinusitis (claimed as allergic rhinitis) was granted with an evaluation of 0 percent, effective February 11, 2016.  The Veteran filed a notice of disagreement (NOD) to the rating assigned in September 2016.  To the extent the Veteran disagrees with the rating assigned, the Board notes that a statement of the case (SOC) has not been issued to address that issue; therefore, the Board has taken jurisdiction of it (as indicated on the title page) for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for chronic sinusitis (claimed as allergic rhinitis) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the pendency of this appeal, the RO severed service connection for the residuals status post surgery (claimed as partial plate surgery).


CONCLUSION OF LAW

Entitlement to an initial compensable rating for residuals status post surgery (claimed as partial plate surgery) is legally prohibited, as retroactive increases and additional benefits may not be awarded after service connection has been severed. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (o)(1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, in a May 2013 rating decision service connection for residual status post surgery (claimed as partial plate surgery) was severed, effective August 1, 2013.  The Veteran did not appeal this decision.

Under the provisions of 38 C.F.R. § 3.400(o)(1), an increased or retroactive benefit cannot be awarded after service connection has been severed.  Accordingly, an increased rating for the left wrist disability is precluded as a matter of law.

The Board has considered the applicability of the Veterans Claims Assistance Act (VCAA) of 2000.  However, the VCAA is not applicable when no additional information or evidence could be obtained to substantiate the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As there is no legal basis for the benefit sought, the Board finds that the VCAA is not applicable in this case.


ORDER

Entitlement to an initial compensable rating for residuals status post surgery (claimed as partial plate surgery) from February 23, 2011, to August 1, 2013, is denied as a matter of law.




REMAND

As was noted in the introduction, in a June 2016 decision, service connection for chronic sinusitis (claimed as allergic rhinitis) was granted with an evaluation of 0 percent, effective February 11, 2016.  The Veteran filed an NOD to the rating assigned in September 2016.  As the AOJ has not issued an SOC in the aforementioned matter, it must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC addressing the Veteran's claim of entitlement to an initial compensable rating for chronic sinusitis (claimed as allergic rhinitis).  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


